Citation Nr: 0208576	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  95-24 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for right knee 
arthritis, postoperative replacement, currently rated as 30 
percent disabling.

2.  Entitlement to increased ratings for residuals of an 
injury to the left knee resulting in arthritis of the left 
knee with reduced motion, currently rated as 10 percent 
disabling, and left knee instability, rated separately as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1942 to February 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1995 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  

A hearing was held before the undersigned member of the Board 
in March 1997.  The Board remanded the case for additional 
development in May 1997.  The requested development has since 
been completed, and the case has been returned to the Board 
for further appellate review.  

In an informal hearing presentation dated in June 2002, the 
veteran's representative raised claims for benefits based on 
unemployability, being housebound and on an extra-schedular 
basis.  Those claims are referred to the RO for adjudication.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

2.  The veteran's right knee arthritis, postoperative 
replacement, is not productive of severe painful motion or 
weakness, or intermediate degrees of weakness, pain or 
limitation of motion which is comparable to ankylosis of the 
knee, limitation of extension of the knee by more than 20 
degrees, or nonunion of the tibia and fibula with loose 
motion requiring a brace.

3.  The residuals of an injury to the left knee with 
arthritis do not result in reduced motion with extension 
limited by more than 10 degrees or flexion limited to less 
than 60 degrees, nor does the disorder result in left knee 
instability which is more than moderate in degree.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for right knee arthritis, postoperative replacement, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5055, 5256, 5261, 
5262 (2001).

2.  The criteria for a rating higher than 10 percent for 
residuals of an injury to the left knee resulting in 
arthritis of the left knee with reduced motion, and the 
criteria for a rating higher than 20 percent for left knee 
instability, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5256, 
5257, 5261, 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims for higher 
ratings for his right and left knee disorders.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
veteran has been afforded disability evaluation examinations 
by the VA to assess the severity of his disabilities.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual Background

The Board has considered the full history of the veteran's 
service-connected knee disorders.  The veteran's service 
medical records include the report of a medical examination 
conducted in February 1953 for the purpose of his separation 
from service which shows that he gave a history of injuring 
his knee in 1943.  

In January 1979, the veteran filed a claim for disability 
compensation for injuries to both knees.  In support of his 
claim, he submitted a letter dated in December 1978 from 
Robert Thompson, M.D., which stated that he treated the 
veteran for a knee problem.  He noted that the veteran stated 
that he had injured both knees in service, and had recurrent 
problems which were usually relieved by going on crutches and 
avoiding all weight bearing.  Over the previous week, he had 
increasing difficulty with the right knee.  X-rays of the 
joint showed narrowing and hypertrophic spurs.  The 
impression was internal derangement of the knee.  

The veteran was afforded an examination by the VA in February 
1979.  The report shows that there was crepitus in the right 
knee, but none was felt on the left knee.  The right knee was 
slightly warm and appeared to have a small amount of fluid in 
it.  There was no limitation of motion.  Subsequently, in a 
decision of March 1979, the RO granted service connection for 
hydroarthrosis of the right knee with osteoarthritis, rated 
as 10 percent disabling; and osteoarthritis of the left knee, 
rated as noncompensably disabling.  

The veteran was afforded a special orthopedic examination by 
the VA in January 1980.  He gave a history of injuring his 
knees in service when diving into a foxhole.  On examination, 
there was no detectable limp.  There was a full range of 
motion in both knees.  Behind each patella and over the 
tibial plateau there was tenderness to pressure and 
palpation.  There was no instability.  Both knees showed 
considerable crepitus on motion.  Following examination, the 
diagnosis was bilateral osteoarthritis of the knees.  In a 
decision issued later in January 1980, the RO confirmed the 
previously assigned ratings.  The RO also confirmed the 
ratings in a decision of August 1981.

The veteran was afforded another VA examination in September 
1984.  The report shows that he complained that the knees 
were painful, that they swelled up, and that they locked up 
too.  He had not had any surgery, and did not have braces.  
On examination, the knees were not swollen.  There was some 
local heat in each knee.  The knees were tender to 
manipulation, and both had a marked amount of crepitus on 
motion.  There was a full range of motion and they both 
extended completely and flexed to 155 degrees.  The diagnosis 
was arthritis, both knees.  In a decision of November 1984, 
the RO confirmed the previously assigned 10 percent rating 
for the right knee, but increased the rating for the left 
knee from noncompensable to 10 percent.  

The RO confirmed those ratings in September 1986.  In a 
decision of April 1988, the RO increased the rating for the 
right knee hydroarthrosis from 10 percent to 20 percent.  In 
a decision of February 1991, a hearing officer increased the 
rating for the right knee hydroarthrosis to 30 percent, and 
increased the rating for the left knee osteoarthritis to 20 
percent.  These ratings were based on medical evidence 
showing the presence of limitation of extension in both 
knees.  

In March 1994, the veteran requested increased ratings for 
his knee disorders.  That request ultimately resulted in the 
present appeal.  

The evidence developed in connection with the claim includes 
VA outpatient treatment records such as a record dated in 
December 1993 which shows that the veteran's knees had mild 
swelling and tenderness.  The assessment was acute flare-up 
of osteoarthritis in both knees.  The physician withdrew 15cc 
of fluid from one of the knees.  A medication was injected.  

A record dated in February 1994 reflected that the veteran 
had osteoarthritis in both knees, and had the left knee 
injected two months earlier with only one week of relief.  He 
said that he had recently fallen after the knee gave out.  On 
examination, the knees were cool.  The range of motion for 
both knees was from 0 to 120 degrees.  There was no 
synovitis.  

The report of a joints examination conducted by the VA in May 
1994 shows that the veteran complained of stiffness and 
severe constant right and left knee pain.  On examination, 
the left knee was tender and swollen.  The range of motion 
was limited secondary to pain.  There was ligamentous laxity, 
joint effusion, and anterior joint instability.  The right 
knee was also tender and swollen with the range of motion 
limited secondary to pain.  There was mild ligamentous laxity 
with joint effusion and anterior joint instability.  The 
range of motion on the right was from 0 to 110 degrees.  The 
range of motion on the left was from 0 to 120 degrees.  The 
diagnosis was degenerative joint disease with restricted 
mobility, bilateral knees.  

Subsequently, in a decision of March 1995, the RO denied 
entitlement to increased ratings.  The veteran filed a notice 
of disagreement in June 1995.  The RO issued a statement of 
the case in June 1995.  The veteran's substantive appeal was 
received in August 1995.

A VA treatment record dated in April 1995 reflects that the 
veteran was doing well, but was still having bilateral knee 
pain and used crutches for ambulation.  

The veteran testified at the RO before the undersigned Member 
of the Board in March 1997.  He reported that he had 
undergone a total knee replacement on the right side in 
September 1995.  Subsequently, in May 1997, the Board 
remanded the case for additional development of evidence.

In July 1997, the veteran's representative submitted medical 
records from the Angel Community Hospital and Dr. Christeen 
Kaga.  A record from that doctor dated in August 1995 shows 
that the veteran had a history of bilateral knee pain for 55 
years.  On examination, he had a varus deformity of both 
knees and also some tibia vara.  There was tenderness over 
the medial joint line of both  knees.  The range of motion 
was from 0 to 125 degrees on the right and from 0 to 130 on 
the left.  The diagnosis was degenerative arthritis both 
knees, the left currently most symptomatic.  It was noted 
that the veteran did not feel that he could put up with the 
pain any longer, and wanted to proceed with a knee 
replacement.  He was already using a cane and had been on 
several different anti-inflammatory medications in the past.  

Records from the Angel Community Hospital show that the 
veteran underwent a replacement of the right knee in 
September 1995.  He was subsequently seen by Dr. Kaga for 
follow up on several occasions.  A record dated in January 
1996 shows that he was four months status post replacement.  
He was having no knee pain unless he flexed it too far.  He 
was active and up and about.  On examination, the range of 
motion of the knee was from 0 to 100 degrees.  It was stable 
in all positions.  There was no intraarticular swelling and 
no tenderness.  He had good quad tone and could do an 
excellent quad set.  He had a very nice gait and was using a 
cane to unload his arthritic knee.  The doctor indicated that 
he wanted to see the veteran on a yearly basis.  The veteran 
was to continue taking ibuprofen before bedtime for the left 
knee.  

The veteran was afforded a VA examination in December 1997.  
On examination, the range of motion of the right knee was 
from 0 to 80 degrees, and range of motion for the left knee 
was from 0 to 120 degrees.  He had good stability in the 
mediolateral and anteroposterior planes bilaterally.  The 
right knee had a well healed scar on the anterior aspect 
representing the access for the total knee replacement.  On 
the left side, he had 5 degrees of varus.  This was a 
significant amount of deformity due to his degenerative joint 
disease.  On the right side, he had 5 degrees of valgus, 
which was described as being within normal limits.  He was 
able to walk quite well, but it was noted that he used a 
crutch in the left hand which contacted the ground at the 
same time of the right knee.  He was able to walk on his 
heels and tiptoe.  He had good quadriceps muscles.  On the 
right knee, there was no effusion.  The diagnosis was 
degenerative joint disease of both knees, service connected.  
The right had been treated with a total knee replacement and 
had minimal residuals.  An X-ray of the left knee was 
interpreted as showing moderately severe degenerative 
disease, demonstrating moderate worsening since 1988.  There 
was a question of knee joint fluid.  An X-ray of the right 
knee showed that it was status post total knee replacement.  

In a decision of April 2001, the RO assigned a 100 percent 
rating for the right knee replacement effective from 
September 27, 1995, to November 1, 1996, and a 30 percent 
rating thereafter.  The RO confirmed the 20 percent rating 
for the left knee arthritis.  

The veteran was afforded another examination for VA 
disability purposes by a contract examination provider in 
August 2001.  The report shows that the veteran's medical 
records were received and reviewed prior to the examination.  
His chief complaint was of having pain in both knees for 
numerous years.  The history of an injury in service and the 
right knee replacement were noted.  After his right knee 
replacement, the pain in the right knee became better.  He 
had developed pain in the left knee.  Also, his right knee 
had now again become painful.  He felt that he had a 
decreased range of motion in the right knee.  His pain in the 
left knee had been progressively worsening.  He was presently 
confined to his house and used a cane all of the time.  He 
was unable to do much activity.  On examination, he walked 
into the office with a cane.  He walked with a gait that was 
painful, and he had difficulty getting up on the examining 
table.  He complained of generalized weakness of the lower 
extremities.  Examination of the right knee was consistent 
with an anterior incision for right knee replacement.  The 
incision itself was not painful.  He had a genu varum 
deformity.  There was no flexion deformity.  The range of 
motion was from 0 to 95 degrees.  It was painful in the last 
10 to 15 degrees.  There was no significant instability in 
spite of the varum deformity.  Examination of the left knee 
was consistent with an obvious genu varum deformity.  There 
was generalized tenderness and crepitus.  McMurray's sign was 
positive.  Apley's grinding sign was positive.  His stability 
appeared to be fairly satisfactory.  He had painful 
weightbearing.  His range of motion was from 0 degrees to 100 
degrees.  The last 20 degrees was painful.  The examiner 
commented that the veteran was totally disabled.  He was 
limited in his activities around the house and also unable to 
hold any kind of job.  He needed support to walk.  In all 
probability, he required a left knee replacement arthroplasty 
to get him going around the house.  In an addendum the 
examiner provided additional information.  He stated that the 
veteran had bow legs and an abnormal gait.  He had limitation 
of function of standing, and walking with pain and decreased 
range of motion.  The knee joints had swelling, abnormal 
movement, and weakness.  The range of motion for the right 
was 0 to 95 degrees, and the left was from 0 to 100 degrees.  
The examiner commented that pain, fatigue, weakness, and lack 
of endurance had a major impact on functioning.  The right 
knee Drawer and McMurray's tests were within normal limits.  
The left knee Drawer and McMurray's tests were abnormal.  

The veteran was afforded another examination for VA 
disability evaluation purposes by a contract examiner in 
November 2001.  The examiner reviewed the veteran's history.  
Regarding his activities, it was noted that he could brush 
his teeth, dress himself, shower, cook, vacuum, walk, drive a 
car, shop, and take out the trash with some limitations 
secondary to pain.  He stated that he could not push a 
lawnmower, climb stairs or do gardening.  He had been retired 
since 1990.  He had previously worked in real estate for 15 
years.  On examination, there was no evidence of abnormal 
weight bearing, breakdown, or unusual shoe pattern.  The 
veteran brought a cane for assistance with ambulation.  He 
was able to manipulate himself on to the examining table 
without assistance.  His gait showed some shuffling.  He had 
limited function of standing and walking in that he appeared 
fatigued from walking back and forth.  Examination of the 
knees showed an 18 centimeter well healed surgical scar on 
the right.  There was no tenderness, disfigurement or 
limitation of function related to the scar itself.  The range 
of motion on the right showed that active and passive motions 
were from 0 to 95 degrees and 0 to 115 respectively, with 
pain at 95 degrees on both movements.  Extension was to 
negative 10 degrees on active movement, and to 0 degrees on 
passive with pain at minus 10 degrees.  Drawer test was 
within normal limits.  McMurray's was mildly abnormal 
indicating mild instability.  There was no heat, redness, 
swelling, effusion, drainage or weakness evidenced.  The 
range of motion of the right knee was affected by pain and 
mild instability.  There was no fatigue, weakness, lack of 
endurance or incoordination affecting the right knee.

The range of motion testing of the left knee revealed 
crepitations with movement.  Active and passive ranges were 
to 100 degrees of flexion with pain starting at 90 degrees.  
Extensions were to negative 10 degrees.  Drawer and 
McMurray's test were moderately abnormal on the left 
indicating moderate instability.  There was no evidence of 
heat, redness, swelling, effusion, or drainage.  The range of 
motion of the left knee was affected by pain with evidence of 
crepitations on movement, and elements of moderate 
instability and weakness.  There was no evidence of fatigue, 
lack of endurance or incoordination affecting the left knee.  
The diagnoses were (1) status post total right knee 
replacement with residuals of pain on usage, objective 
factors include findings on clinical and radiological 
examinations; and (2) for the established diagnosis of left 
knee injury with arthritis, there is no change, the veteran 
has evidence of moderate degenerative changes on radiological 
examination with evidence of pain and limitation of movement 
on examination.  The examiner noted that the veteran was 
retired.  Based on the exam and the established condition, he 
would have difficulty participating in activities that 
require walking, standing, running, sitting and stooping.  
His ability to participate might vary depending on his 
symptoms and flare-ups at any given time.

In a decision of February 2002, the RO confirmed the 30 
percent rating for the post operative right knee replacement.  
The RO revised the rating for the left knee with arthritis to 
reflect a 10 percent rating for limitation of motion of that 
knee and a separate 20 percent rating for instability of that 
knee.  

III.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 rating is warranted 
for severe impairment.  

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  Under Diagnostic 
Code 5261, a noncompensable rating is warranted where 
extension of the knee is limited to 5 degrees.  A 10 percent 
rating is warranted where extension is limited to 10 degrees.  
A 20 percent rating is warranted where extension is limited 
to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent 
rating is warranted for one year following implantation of a 
prosthetic knee joint.  Thereafter, the minimum rating shall 
be 30 percent.  A 60 percent rating is warranted for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  Intermediate degrees of residual 
weakness, pain, or limitation of motion may be rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.

Under Diagnostic Code 5256, a 30 percent rating is warranted 
if there is ankylosis of the knee in a favorable angle or in 
slight flexion between 0 and 10 degrees.  A 40 percent rating 
is warranted where there is ankylosis of the knee in flexion 
between 10 and 20 degrees.  A 50 percent rating is warranted 
where there is ankylosis of the knee in flexion between 20 
and 45 degrees.  A 60 percent rating is warranted where there 
is extremely unfavorable ankylosis in flexion at an angle of 
45 degrees of more.

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension of the knee is limited by 5 
degrees.  A 10 percent rating is warranted where extension of 
the knee is limited by 10 degrees.  A 20 percent rating is 
warranted where extension of the knee is limited by 15 
degrees.  A 30 percent rating is warranted if extension of 
the knee is limited by 20 degrees.  A 40 percent rating is 
warranted if extension of the knee is limited by 30 degrees.  
A 50 percent rating is warranted if extension of the knee is 
limited by 45 degrees.  

Under Diagnostic Code 5262, a 10 percent rating is warranted 
if there is malunion of the tibia and fibula resulting in 
slight knee or ankle disability.  A 20 percent rating is 
warranted where there is malunion of the tibia and fibula 
resulting in moderate knee or ankle disability.  A 30 percent 
rating is warranted for marked disability.  A 40 percent 
rating is warranted if there is nonunion of the tibia and 
fibula with loose motion requiring a brace.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that under 38 C.F.R. § 4.40, the 
rating for an orthopedic disorder should reflect functional 
limitation which is due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  

As regards the joints, 38 C.F.R. § 4.45 provides that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry will be 
directed into these considerations:  (a) less movement than 
normal (due to ankylosis, limitation or blocking adhesions, 
tendon-tie up, contracted scars, etc.);  (b) more movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.);  (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.);  (d) 
excess fatigability;  (e) incoordination, impaired ability to 
execute skilled movements smoothly;  (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
joints.  Muscle spasm will greatly assist the identification.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight bearing, 
and, if possible, with the range of the opposite undamaged 
joint.

IV.  Entitlement To An Increased Rating For Right Knee 
Arthritis, Postoperative Replacement, Currently Rated As 30 
Percent Disabling.

The Board notes that the RO appropriately rated the right 
knee disorder under diagnostic code 5055 as 100 percent 
disabling for the one year period following the total knee 
replacement.  After considering all of the evidence of 
record, the Board finds no basis for assigning a rating 
higher than 30 percent thereafter.  The  veteran's right knee 
arthritis, postoperative replacement, is not productive of 
severe painful motion or weakness, or intermediate degrees of 
weakness, pain or limitation of motion which is comparable to 
ankylosis of the knee, limitation of extension of the knee by 
more than 20 degrees, or nonunion of the tibia and fibula 
with loose motion requiring a brace.  Although the disorder 
is productive of some pain and weakness, those manifestations 
are adequately reflected by the current 30 percent rating.  
The knee joint with prosthetic joint maintains a good range 
of motion with little or no instability.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 30 percent for right knee arthritis, 
postoperative replacement, are not met.  

V.  Entitlement To An Increased Rating For Residuals Of An 
Injury To The Left Knee Resulting In Arthritis Of The Left 
Knee With Reduced Motion,
 Currently Rated As 10 Percent Disabling, And Left Knee
 Instability, Rated Separately As 20 Percent Disabling.

The evidence pertaining to the left knee disorder is 
summarized above along with the evidence pertaining to the 
right knee disorder.  The Board notes that the RO has already 
appropriately assigned separate ratings to represent the 
impairment due to instability and the impairment due to 
limitation of motion.  The evidence does not provide a basis 
for assigning higher ratings than were assigned by the RO.  
The residuals of an injury to the left knee with arthritis do 
not result in reduced motion with extension limited by more 
than 10 degrees or flexion limited to less than 60 degrees, 
nor does the disorder result in left knee instability which 
is more than moderate in degree.  Such findings are not shown 
by any of the medical evidence.  The separate ratings 
adequately reflect the additional impairment due to the pain, 
weakness, etc.  Accordingly, the Board concludes that the 
criteria for a rating higher than 10 percent for residuals of 
an injury to the left knee resulting in arthritis of the left 
knee with reduced motion, and the criteria for a rating 
higher than 20 percent for left knee instability, are not 
met.



ORDER

1.  An increased rating for right knee arthritis, 
postoperative replacement, currently rated as 30 percent 
disabling, is denied.

2.  Increased ratings for residuals of an injury to the left 
knee resulting in arthritis of the left knee with reduced 
motion, currently rated as 10 percent disabling, and left 
knee instability, rated separately as 20 percent disabling, 
are denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

